Title: To Thomas Jefferson from David Gelston, 29 April 1807
From: Gelston, David
To: Jefferson, Thomas


                        
                            Sir,
                            New York April 29th. 1807
                        
                        I have this day received from Mr. Cathalan at Marseille’s, a letter and bill of lading for a box said to
                            contain 48 pots mustard and 36 bottles vinegar, by the Ship Franklin just arrived, which I shall forward to Washington, or
                            its vicinity by the first proper opportunity.
                        The expenses attending, when ascertained, will be transmitted to you—
                        With great regard, I am, very sincerely yours
                        
                            David Gelston
                            
                        
                    